Exhibit 10.1
 
SUBSCRIPTION AGREEMENT


This Subscription Agreement (“Agreement”) is dated as of April 22, 2009, by and
between Rahaxi Inc., a Nevada corporation (“Company”) and the undersigned
purchaser (“Purchaser”).


1.           Subscription.


(a)  Sale and Issuance of Common Stock.  Subject to the terms and conditions of
this Agreement, the Company will issue and sell to Purchaser, and Purchaser
shall purchase from the Company: (i) 100,000,000 (One Hundred Million) shares of
restricted common stock (the “Shares” or “Securities”) of the Company at a
purchase price of $0.01 (One-Cent) per share, for an aggregate purchase price
(“Purchase Price”) of $1,000,000 (One Million Dollars). The Shares shall contain
the applicable legends set forth herein and shall be subject to resale
restrictions in accordance with Rule 144 promulgated under the U.S. Securities
Act of 1933, as amended (“Act”), and in accordance with the terms and conditions
of this Subscription Agreement.  All currency references in this Agreement are
to U.S. Dollars.
 
(b)  Closing.  The closing (Closing”) of the purchase and sale of the Securities
shall take place concurrently with the execution of this Agreement.  At the
Closing, the Purchaser shall wire transfer to the Company immediately available
funds equal to the Purchase Price and the Company shall promptly issue
instructions to its transfer agent to issue the Shares set forth in Section 1(a)
above to Purchaser.  If Purchaser fails to consummate the Closing for any
reason, other than a breach by the Company of the express terms of this
Agreement, then the Company shall have full legal recourse and all remedies
under applicable law including the right to cancel all shares issued under the
Agreement and to seek monetary damages or specific performance.  Purchaser’s
obligation to pay the Purchase Price and affect the Closing is not contingent
upon any minimum price of the Company’s common stock on the OTC Bulletin Board
as of the Closing.
 
2.   Representations by Purchaser.


The Purchaser represents and warrants as follows:


(a)  Purchaser has read and carefully reviewed the Company’s public filings made
with the U.S. Securities and Exchange Commission (“SEC”) for periods covering at
least the prior 18 months (“SEC Filings”); has read this Subscription Agreement
(including any and all amendments and addendums thereto) and the Exhibits
thereto relating to the offering of the Securities, and has relied only on the
information contained therein or otherwise provided to him in writing by the
Company, and agrees to be bounds by all the terms contained therein.  Without
limiting the foregoing, the Purchaser acknowledges that Purchaser has read the
Risk Factors contained in the SEC Filings.


(b)  Purchaser understands that he is subscribing for the Securities without
being furnished any offering material other than as set forth in Section 2(a)
above, and that Purchaser has had an opportunity to obtain additional
information in writing concerning the terms and conditions of this offering, the
Company, and any other matters relating directly or in directly to this purchase
of the Securities, or as may be necessary to verify the accuracy of the
information contained in the SEC Filings or as otherwise provided in writing.


(c)  Purchaser understands that the Securities have not been registered under
the Act pursuant to Regulation S promulgated thereunder by the SEC relating to
the offer and sale of securities outside the United States, and Purchaser has no
right to require such registration (legends will be placed on any certificates
evidencing the Securities with respect to restrictions on distribution,
transfer, resale, assignment or subdivision of the Securities imposed by federal
securities laws).  Purchaser understands that the Securities are characterized
as "restricted securities" under the Act inasmuch as they are being acquired
from the Company in a transaction not involving a public offering and that under
the Act and applicable regulations thereunder such securities may be resold
without registration under the Act only in certain limited circumstances.  In
this connection, such Purchaser represents that Purchaser is familiar with Rule
144 under the Act as presently in effect, and understands the resale
limitations, including volume limitations, imposed thereby and by the Act.  In
addition, Purchaser understands that the SEC has not approved or disapproved
these securities, nor has it passed upon or endorsed the merits of this
offering, or the accuracy or adequacy of the documents provided by the Company.


(d)  The Securities are being purchased him for Purchaser’s own account, as
principal, for investment and not with the view toward or for resale in
connection with the distribution of a security.


(e)  Purchaser or Purchaser’s agents or investment advisers have such knowledge
and experience and financial and business matters that will enable Purchaser to
utilize information of made available to Purchaser in connection with the
offering of the Securities to evaluate the risks of the prospective investment
and to make an informed investment decision.


(f)  Purchaser recognizes that the Company has a history of significant losses,
has never generated a profit, and that the Securities as an investment involve a
high degree of risk.


(g)  Purchaser understands that Purchaser’s right to transfer the Securities
will be restricted, which include restrictions against transfers unless the
transfer is not in violation of the Act, and all other applicable securities
laws.  Purchaser realizes that the Securities cannot be readily resold under the
Act, and therefore Purchaser must not purchase the Securities unless Purchaser
has liquid assets sufficient to assure Purchaser that such purchases will cause
Purchaser no undue financial difficulties and that Purchaser can still provide
for Purchaser’s current needs and possible personal contingencies.


(h)  All information which Purchaser has provided to the Company concerning
Purchaser, Purchaser’s financial position and knowledge of financial and
business matters is correct and complete as of the date set forth at the end
hereof.  The Purchaser hereby agrees to indemnify, defend and hold harmless the
Company and all of its shareholders, officers, directors, affiliates and
advisors from any and all damages, losses, liabilities, costs and expenses
(including reasonable attorney’s fees) that they may incur by reason of the
Purchaser’s failure to fulfill all of the terms and conditions of this Agreement
or by reason of the untruth or inaccuracy of any of the representations,
warranties or agreements contained herein or in any other documents he has
furnished to any of the Company in connection with this transaction.  This
indemnification includes, but is not limited to, any damages, losses,
liabilities, costs and expenses (including reasonable attorney’s fees) incurred
by the Company or any of its shareholders, officers, directors, affiliates or
advisors defending against any alleged violation of federal or state securities
laws which is based upon or related to any untruth or inaccuracy of any of
Purchaser’s representations, warranties or agreements contained herein or in any
other documents he has furnished to any of the foregoing in connection with this
transaction.


 
 

--------------------------------------------------------------------------------

 
 
(i)  The Purchaser understands and agrees that:  (i) Purchaser may not transfer
or assign this Agreement, or any interest herein, and any purported transfer
shall be void;  (ii) Purchaser hereby acknowledges and agrees that Purchaser is
not entitled to cancel, terminate or revoke the Agreement and that this
Agreement will be binding on Purchaser’s heirs, successors and personal
representatives;  (iii) this Agreement constitutes the entire agreement among
the parties hereto with respect to the sale of the Securities and may be
amended, modified or terminated only by writing executed by all parties (except
as provided herein with respect to rejection of this Agreement by the
Company);  (iv) within five (5) days after receipt of a written request from the
Company, the Purchaser agrees to provide such information and to execute and
deliver such documents as may be reasonably necessary to comply with any and all
laws and regulations to which the Company is subject; and (v) the
representations and warranties of the Purchaser set forth herein shall survive
the sale of the Securities pursuant to this Agreement.


(j)  At no time was the Purchaser presented with or solicited by any publicly
issued or circulated newspaper, mail, radio, television or other form of general
advertising or solicitation in connection with the offer, sale and purchase of
the Securities.


(k)  Other than the amount Purchaser is subscribing for as set froth in Section
1 hereof, no minimum amount is required to be sold in order to effect the
Closing.  The Company will require additional funding to continue as a going
concern and fund working capital.  No assurance can be made that such additional
funds will be available to the Company.


(l)   Purchaser acknowledges that Purchaser understands that the Company has in
the past, and expects to in the future, continue to issue shares of common stock
to investors, as well as to consultants, employees, officers and directors.  The
Company has in the past, and expects to in the future, use stock issuances in
lieu of cash payments to certain consultants, vendors, employees and other
parties. Such issuances are made in the sole discretion of the Board of
Directors and may substantially and materially dilute the Purchaser’s ownership
in the Company.


(m) No director, officer, agent or employee of Company or any other person has
at any time expressly or implicitly represented, guaranteed, or warranted to it,
him or her that (a) Purchaser may freely transfer the Securities, (b) that a
percentage of profit or amount or type of consideration will be realized as a
result of an investment in the Securities, (c) that past performance or
experience on the part of the directors, officers, agents or employees of
Company or any other person in any way indicates the predictable results of the
ownership of the Securities or of Company's overall business, (d) that any cash
distributions from Company's operations or otherwise will be made to the
Purchaser by any specific date or will be made at all, (e) that any specific tax
benefits will accrue as a result of an investment in Company or (f) that the
Company’s common stock price will be at or above the per share purchase price
set forth in Section 1(a) above at or following the Closing.


(n)  Purchaser is an “accredited investor” as defined in Rule 501 promulgated
under the Act.


(o)  Purchaser is duly incorporated, domiciled and in good standing in the Isle
of Man. Purchaser, and Purchaser’s legal counsel, are familiar with Regulation S
under the Act.  Purchaser is not a United States person and is located outside
of the U.S.


3.    Legends.  It is understood that the certificates evidencing the Securities
will bear a legend substantially similar to the following:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTIONS AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS


4.    SEC Reporting; Compliance with Applicable Law.  Purchaser represents and
warrants that it, and its legal counsel, are familiar with U.S. securities law,
including, without limitation, the provisions of Sections 13 and 16 of the
Exchange Act of 1934, as amended, and the rules promulgated
thereunder.  Purchaser covenants that it shall, at all times following the
Closing, comply with applicable U.S. law and securities filings requirements,
including the complete, accurate and timely filing of all required reports,
including Forms 3, 4 and 5 under Section 16, and Schedule 13D under Section 13
of the Exchange Act.
 
5.    General Provisions.
 
(a)           Governing Law; Venue.  This Agreement will be governed by and
construed in accordance with the laws of the State of Nevada, without giving
effect to that body of laws pertaining to conflict of laws.  With respect to any
dispute, proceeding, claim or controversy arising out of this Agreement or
related to this Agreement, each party hereby consents to the jurisdiction and
exclusive venue of the federal courts in Clark County, Nevada, and waives any
objection or defense based on forum non conveniens or any other claims relating
to venue.
 
(b)           Counterparts.  This Agreement may be executed in any number of
counterparts, including facsimile signatures, each of which when so executed and
delivered will be deemed an original, and all of which together shall constitute
one and the same agreement.
 
(c)           Amendments and Waivers.  This Agreement may be amended and the
observance of any term of this Agreement may be waived, only with the written
consent of the Company and the Purchaser.
 
(d)           Severability.  If any provision of this Agreement is determined by
any court of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto.  If such clause or provision cannot be
so enforced, such provision shall be stricken from this Agreement and the
remainder of this Agreement shall be enforced as if such invalid, illegal or
unenforceable clause or provision had (to the extent not enforceable) never been
contained in this Agreement.  Notwithstanding the forgoing, if the value of this
Agreement based upon the substantial benefit of the bargain for any party is
materially impaired, which determination as made by the presiding court or
arbitrator of competent jurisdiction shall be binding, then both parties agree
to substitute such provision(s) through good faith negotiations.
 
(e)           Entire Agreement.  This Agreement, together with all the Exhibits
hereto, constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement, and supersede any and all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof.
 
(f)           Adjustments for Stock Splits, Etc.  Wherever in this Agreement
there is a reference to a specific number of shares of Common Stock of the
Company of any class or series, then, upon the occurrence of any subdivision,
combination or stock dividend of such class or series of stock, the specific
number of shares so referenced in this Agreement shall automatically be
proportionally adjusted to reflect the affect on the outstanding shares of such
class or series of stock by such subdivision, combination or stock dividend.
 
(g)           Third Parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto and their
successors and assigns, any rights or remedies under or by reason of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


Executed this 22nd day of April, 2009.


PURCHASER:
PENDLE PROPERTIES LIMITED,
an Isle of Man corporation




By                                                      By                                                      
     G. Watterson, Director                                                   
H. Parsons, Director








SUBSCRIPTION ACCEPTED:


RAHAXI INC.,
a Nevada corporation




By:_______________________________
Name: Paul Egan, President

